THE           AWORNEY               GENERAJ~
                                 OFTEXAS




                                 January   29,    1975


The Honorable   Craig A. Washington                      Opinion   No.   H-   509
Chairman
House Committee    on Prairie View                       Re: Authority   of a college
  A&M University                                         to withhold professor’s
Box 2910, Capitol Station                                pay checks pending the
Austin,  Texas  78767                                    completion   of certa~in
                                                         obligations.

Dear   Mr.   Washington:

        You have requested our opinion concerning     the authority of a
college to withhold pay checks of a professor   pending payment of a
parking permit fee and submission   of semester   grades.

         As exemplified    by constitutional   and statutory   provisions  pro-
hibiting the garnishment     of wages,    Texas Constitution,    article 16,
section 28; article 4099,    V.T. C. S. , it is the public policy of this state
to insure the payment of salaries       and wages.    Attorney General Opinions
O-6671 (1946) and O-7390      (1946) held that deductions from salaries      and
wages may be made only pursuant to a reasonable            contract provision,
a statute,  or a constitutional   provision.     See
                                                --   also  Attorney General
Opinion   O-6679   (1945).

         Article 16, section 10 of the Texas Constitution   allows the Legis-
lature to make deductions from the salaries      of public officers   for neglect
of duty.   However,   this authority rests only with the Legislature     and does
not extend to departments     of the state. Attorney General Opinion O-7390
(1946).   That opinion dealt with the authority of the Prison Board or the
general manager of the Prison System to “assess        and collect,,any   fees . . .
from prison employees      because such person may have been responsible
for allowing a convict to escape. ” It states:




                                     p.    2294
The Honorable   Craig   A.    Washington,     page 2   (H-509)




                      There   are no statutes   authorizing   the Board
                of Prison Commissioners     or the General Manager,
                of the Prison System to impose fines or pecuniary
                assessments    upon employees   of the Prison System
                who may neglect the performance      of their duties
                assigned   them by law . . . .

                     In our opinion, the stated practice  of the Board
                is in the nature of a penalty,  and is beyond the authority
                of the Board.

While Attorney General Opinion O-7390      concerned fines rather than salary
deductions,  article 16, section 10 was cited, and no distinction was seen
between the two forms of penalties.

        We have found no statutory   or constitutional  authority for the
withhoLding of salaries  by a state college administrator    and it is there-
fore our opinion that he lacks the authority to do so.

                                   SUMMARY

                    A state college does not have authority to
                withhold faculty salary payments on the grounds
                of neglect of duty such as tardiness in the sub-          :
                mission   of semester  grades.




C. ROBERT HEATH,         Chairman
Opinion Committee


lg
                  .




                                        p.   2295